08-13555-scc          Doc 60502       Filed 04/09/20 Entered 04/09/20 16:20:44               Main Document
                                                 Pg 1 of 18
                                                 Presentment Date: April 27, 2020, at 9:00 a.m. (Eastern Time)
                                                Objection Deadline: April 24, 2020 at 4:00 p.m. (Eastern Time)
                                          Hearing Date and Time: To be Scheduled Only if an Objection is Filed
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Jacqueline Marcus
 Garrett A. Fail

 Attorneys for Lehman Brothers Holdings Inc.,
 And Certain of Its Affiliates

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 In re                                                            :   Chapter 11 Case No.
                                                                  :
 LEHMAN BROTHERS HOLDINGS INC., et al., :                             08 - 13555 (SCC)
                                                                  :
          Debtors.                                                :   (Jointly Administered)
                                                                  :
 --------------------------------------------------------------- x

        NOTICE OF PRESENTMENT OF MOTION FOR FINAL DECREE CLOSING
         CERTAIN CHAPTER 11 CASES PURSUANT TO SECTION 350(a) OF THE
                BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

                     PLEASE TAKE NOTICE that Lehman Brothers Holdings Inc. (“LBHI” or the

 “Plan Administrator”), as Plan Administrator under the Modified Third Amended Joint Chapter

 11 Plan of Lehman Brothers Holdings Inc. and its Affiliated Debtors, will present the annexed

 Motion for Final Decree Closing Certain of the Debtors’ Chapter 11 Cases Pursuant to Section

 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022 (the “Motion”) and proposed order

 (the “Proposed Order”) to the Honorable Shelley C. Chapman, United States Bankruptcy

 Judge, for signature on April 27, 2020 at 9:00 a.m. (Prevailing Eastern Time).

                     PLEASE TAKE FURTHER NOTICE that unless a written objection to the

 Motion and the Proposed Order, with proof of service, is served and filed with the Clerk of the

 Court and a courtesy copy is delivered to the Bankruptcy Judge’s chambers and the undersigned



 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502   Filed 04/09/20 Entered 04/09/20 16:20:44        Main Document
                                             Pg 2 of 18



 so as to be received by April 24, 2020 at 4:00 p.m. (Prevailing Eastern Time), there will not

 be a hearing and the Proposed Order may be signed. If a written objection is timely served and

 filed, a hearing (the “Hearing”) will be scheduled to consider the Motion and the Proposed

 Order before the Honorable Shelley C. Chapman, United States Bankruptcy Judge, at the United

 States Bankruptcy Court, Alexander Hamilton Customs House, Courtroom 623, One Bowling

 Green, New York, New York 10004. Objecting parties are required to attend the Hearing and

 failure to appear may result in relief being granted or denied upon default.




 Dated: April 9, 2020
        New York, New York
                                               /s/ Garrett A. Fail
                                               Garrett A. Fail
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007

                                               Attorneys for Lehman Brothers Holdings Inc.,
                                               and Certain of Its Affiliates




                                                  2
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502       Filed 04/09/20 Entered 04/09/20 16:20:44               Main Document
                                                 Pg 3 of 18
                                                 Presentment Date: April 27, 2020, at 9:00 a.m. (Eastern Time)
                                                Objection Deadline: April 24, 2020 at 4:00 p.m. (Eastern Time)
                                          Hearing Date and Time: To be Scheduled Only if an Objection is Filed
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Jacqueline Marcus
 Garrett A. Fail

 Attorneys for Lehman Brothers Holdings Inc.,
 And Certain of Its Affiliates

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11 Case No.
                                                                :
 LEHMAN BROTHERS HOLDINGS INC., et al.,:                             08 - 13555 (SCC)
                                                                :
                                       Debtors.                 :    (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

         MOTION FOR FINAL DECREE CLOSING CERTAIN CHAPTER 11 CASES
            PURSUANT TO SECTION 350(a) OF THE BANKRUPTCY CODE
                        AND BANKRUPTCY RULE 3022

 TO THE HONORABLE SHELLEY C. CHAPMAN,
 UNITED STATES BANKRUPTCY JUDGE:

                     Lehman Brothers Holdings Inc., as Plan Administrator (“LBHI” or the “Plan

 Administrator”) respectfully represents:

                                                Relief Requested

                     1.        By this motion, the Plan Administrator requests entry of a final decree

 closing the chapter 11 cases of the three entities set forth on Exhibit A (the “Closing Debtors”),

 pursuant to section 350(a) of chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”), Rule 3022 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

 Rule 3022-1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

 Bankruptcy Rules”). The Plan Administrator has been able to liquidate substantially all of the


 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44             Main Document
                                                  Pg 4 of 18


 Closing Debtors’ assets and resolve all of their disputed claims. Closing their chapter 11 cases

 will allow these Closing Debtors to make final distributions to creditors and all to cease paying

 administrative fees. A closing report is attached hereto as Exhibit B (the “Closing Report”). A

 proposed form of final decree is attached hereto as Exhibit C.

                                                  Background

                     2.        Beginning on September 15, 2008, and on various dates thereafter (the

 “Commencement Date”), each of the debtors in the above-captioned chapter 11 cases (the

 “Chapter 11 Entities”)1 commenced with this Court voluntary cases under chapter 11 of the

 Bankruptcy Code (the “Chapter 11 Cases”).                  The Chapter 11 Cases were consolidated for

 procedural purposes only and are being jointly administered pursuant to Bankruptcy Rule 1015(b).

                     3.        On December 6, 2011, this Court entered an order (the “Confirmation

 Order”) [ECF No. 23023] confirming the Modified Third Amended Joint Chapter 11 Plan of

 Lehman Brothers Holdings Inc. and Its Affiliated Debtors [ECF No. 22973] (the “Plan”). The

 Plan became effective on March 6, 2012 (the “Effective Date”).

                     4.        Pursuant to the Plan, the Plan Administrator has the authority and right on

 behalf of each of the Chapter 11 Entities to carry out and implement all provisions of the Plan.

 The Plan Administrator has made significant progress in asset recovery and claims resolution for



 1
   The twenty-three Chapter 11 Entities are: Lehman Brothers Holdings Inc., LB 745 LLC, PAMI Statler Arms LLC,
 Lehman Brothers Commodity Services Inc., Lehman Brothers Special Financing Inc., Lehman Brothers OTC
 Derivatives Inc., Lehman Brothers Derivatives Products Inc., Lehman Commercial Paper Inc., Lehman Brothers
 Commercial Corporation, Lehman Brothers Financial Products Inc., Lehman Scottish Finance L.P., CES Aviation
 LLC, CES Aviation V LLC, CES Aviation IX LLC, East Dover Limited, Luxembourg Residential Properties Loan
 Finance S.a.r.l., BNC Mortgage LLC, Structured Asset Securities Corporation, LB Rose Ranch LLC, LB 2080
 Kalakaua Owners LLC, Merit LLC, LB Somerset LLC, and LB Preferred Somerset LLC. The cases of LB Rose
 Ranch LLC, Lehman Scottish Finance L.P., Lehman Brothers Financial Products Inc., and Lehman Brothers
 Derivatives Products Inc. were closed on June 14, 2018 [ECF No. 58257]. The cases of LB 2080 Kalakaua Owners
 LLC, LB Preferred Somerset LLC, LB Somerset LLC, LB 745 LLC, PAMI Statler Arms LLC, CES Aviation LLC,
 CES Aviation V LLC, and CES Aviation IX LLC were closed on January 28, 2016 [ECF No. 51920]. The cases of
 East Dover Limited, Luxembourg Residential Properties Loan Finance S.a.r.l., and Merit LLC were closed on
 December 15, 2016 [ECF No. 54163].


                                                        2
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44          Main Document
                                                  Pg 5 of 18


 each of the Debtors. To date, the Plan Administrator has made distributions to creditors totaling

 approximately $128.1 billion, of which $95.2 billion were payments on account of third party

 claims against the Chapter 11 Entities. Since the Effective Date, eighteen of the twenty three

 Chapter 11 Cases were closed pursuant to final decrees issued by the Court on January 28, 2016

 [ECF No. 51920], December 15, 2016 [ECF No. 54163], June 14, 2018 [ECF No. 58257] and

 January 10, 2019 [ECF No. 59383].

                                            Jurisdiction and Venue

                     5.        This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

 before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Basis for Relief Requested

                     6.        Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is

 fully administered and the court has discharged the trustee, the court shall close the case.”

 Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy Code, further provides

 that “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court, on its

 own motion or on motion of a party in interest, shall enter a final decree closing the case.”

                     7.        The term “fully administered” is not defined in either the Bankruptcy Code

 or the Bankruptcy Rules. The Advisory Committee Note to Bankruptcy Rule 3022 provides, in

 relevant part:

                     Factors that the court should consider in determining whether the
                     estate has been fully administered include (1) whether the order
                     confirming the plan has become final, (2) whether deposits required
                     by the plan have been distributed, (3) whether the property proposed
                     by the plan to be transferred has been transferred, (4) whether the
                     debtor [or its successor] has assumed the business or the
                     management of the property dealt with by the plan, (5) whether
                     payments under the plan have commenced, and (6) whether all
                     motions, contested matters, and adversary proceedings have been
                     finally resolved.
                                                        3
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44             Main Document
                                                  Pg 6 of 18


                     The court should not keep the case open only because of the
                     possibility that the court’s jurisdiction may be involved in the future.
                     A final decree closing the case . . . does not deprive the court of
                     jurisdiction to enforce or interpret its own orders and does not
                     prevent the court from reopening the case for cause pursuant to §
                     350(b) of the Code.

 Fed. R. Bankr. P. 3022, Advisory Comm. Note.

                     8.        Courts have generally used the six factors listed in the Advisory Committee

 Note to determine whether a case has been fully administered. See, e.g., In re Kliegl Bros.

 Universal Elec. Stage Lighting Co., Inc., 238 B.R. 531 (Bankr. E.D.N.Y. 1999); In re Jay Bee

 Enter., Inc., 207 B.R. 536, 538 (Bankr. E.D. Ky. 1997); In re Mold Makers, Inc., 124 B.R. 766

 (Bankr. N.D. Ill. 1990). The six factors, however, are merely guidelines that aid a court’s

 determination, and each of the factors need not be present before a court enters a final decree. See

 Mold Makers, 124 B.R. at 768-69; see also Walnut Associates v. Saidel, 164 B.R 487 (E.D. Pa.

 1994).

               The Closing Debtors’ Chapter 11 Cases Have Been Fully Administered

                     9.        The Closing Debtors’ chapter 11 cases have been “fully administered”

 within the meaning of section 350 of the Bankruptcy Code, making it appropriate for the Court to

 enter a final decree closing these cases. Specifically, with respect to each of the Closing Debtors:

                              the Confirmation Order is final and non-appealable;

                              the Plan has gone effective;

                              the transactions contemplated by the Plan have been consummated;

                              all claims filed against the Closing Debtors have been either allowed or
                               disallowed;

                              subject to completion of final distributions to be made upon Court
                               approval of this Motion, all payments required under the Plan by the
                               Closing Debtors to their Creditors have been made; and

                              LOTC and LCPI are not parties in any adversary proceedings or contested
                               matters pending before this Court. Two state court actions currently are

                                                        4
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44              Main Document
                                                  Pg 7 of 18


                               pending against Debtor BNC Mortgage LLC (“BNC”), one commenced
                               by Carolyn Robinson in the Superior Court of California and one
                               commenced by James D. Robinson, in the Court of Common Pleas in
                               Philadelphia, Pennsylvania (collectively, the “Complaints”). Given that
                               the Complaints were filed in violation of the automatic stay and that
                               neither of the plaintiffs in such actions filed a proof of claim against BNC
                               prior to the September 22, 2009 bar date, the Plan Administrator submits
                               that the pendency of the Complaints should not delay entry of the final
                               decree for BNC. Nevertheless, out of an abundance of caution, the Plan
                               Administrator has provided notice of this Motion to both plaintiffs.
                              In addition, one adversary proceeding has been commenced against BNC
                               by Cecil Fogg in the United States Bankruptcy Court for the Eastern
                               District of New York. Given that this complaint was likewise filed in
                               violation of the automatic stay and that the plaintiff did not file a proof of
                               claim against BNC prior to the bar date, the Plan Administrator submits
                               that the pendency of this complaint should not delay entry of the final
                               decree for BNC. As with the Complaints filed against BNC in state court,
                               the Plan Administrator has provided notice of this Motion to the plaintiff.



 Based upon the foregoing, the Plan Administrator submits it is appropriate to close the Chapter 11

 Cases of the Closing Debtors.

                     10.       Section 1930(a)(6) of title 28 of the U.S. Code requires that quarterly fees

 be paid to the U.S. Trustee after confirmation and consummation of a chapter 11 plan until a

 debtor’s case is closed. Unless and until the Court enters a final decree closing the Chapter 11

 Cases of the Closing Debtors, quarterly fees will continue to accrue. Inasmuch as there are no

 further assets or liabilities for the Closing Debtors to administer in the Bankruptcy Court, the Plan

 Administrator has determined that it is prudent to close the Chapter 11 Cases of the Closing

 Debtors at this time to stop the accrual of further U.S. Trustee fees.

                     11.       The Closing Debtors have made Distributions under the Plan of

 $20,956,504,630 in the aggregate, including payments of post-petition interest by certain of the

 Closing Debtors to creditors with allowed claims in accordance with the Plan. A breakdown of

 Distributions by each Closing Debtor made to date and the final distributions to be made by each

 Closing Debtor are included in the Closing Report.
                                                         5
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44           Main Document
                                                  Pg 8 of 18


                     12.       The Closing Debtors will pay all outstanding U.S. Trustee fees due and

 owing for their Chapter 11 Cases.

                     13.       Accordingly, the Plan Administrator submits ample justification exists for

 entry of a final decree closing the Chapter 11 Cases of the Closing Debtors.

                                             The Final Distribution

                     14.       Under the Plan and the Order In Aid of Execution of The Modified Third

 Amended Chapter 11 Plan of Lehman Brothers Holdings Inc. And Its Affiliated Debtors, dated

 January 31, 2013 [ECF No. 34348] (the “Order in Aid of Execution”), Distributions of Available

 Cash are to be made semi-annually on or about March 30 and September 30 of each year. Plan, §

 8.3.

                     15.       The Plan Administrator seeks authorization to make final distributions from

 BNC Mortgage LLC and Lehman Brothers OTC Derivatives Inc. in order to close the cases, stop

 the accrual of additional professional fees and expenses, and provide distributions to various

 creditors.

                     16.       If the Court grants the Motion, BNC Mortgage LLC and Lehman Brothers

 OTC Derivatives Inc. will distribute $2,015,206 and $246,098 respectively in additional

 distributions to holders of their equity.

                     17.       Lehman Commercial Paper Inc. made its final distribution of $58,244,805

 on the ordinary scheduled distribution date of April 2, 2020, and seeks authorization to close its

 chapter 11 case.

                                              The Closing Report

                     18.       In accordance with the requirements of Local Bankruptcy Rule 3022-1,

 annexed hereto as Exhibit B is the Closing Report. The Closing Report has also been filed with

 the Clerk of the Court contemporaneously herewith.

                                                        6
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502        Filed 04/09/20 Entered 04/09/20 16:20:44            Main Document
                                                  Pg 9 of 18


                                                      Notice

                     19.       Notice of this Motion has been provided to (i) the United States Trustee for

 Region 2; (ii) the Securities and Exchange Commission; (iii) the Internal Revenue Service; (iv)

 the United States Attorney for the Southern District of New York; (v) the creditors of each of the

 Closing Debtors; and (vi) all other parties entitled to notice in accordance with the procedures set

 forth in the second amended order entered on June 17, 2010 governing case management and

 administrative procedures for these cases [ECF No. 9635]. The Plan Administrator submits that

 such notice is sufficient and no other or further notice need be provided.

                     20.       No previous request for the relief sought herein has been made by the Plan

 Administrator to this or any other Court.




                                                        7
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502     Filed 04/09/20 Entered 04/09/20 16:20:44         Main Document
                                              Pg 10 of 18


                     WHEREFORE the Plan Administrator respectfully requests that the Court grant the

 relief requested herein and such other and further relief as it deems just and proper.

 Dated: April 9, 2020
        New York, New York


                                                 /s/ Garrett A. Fail
                                                 Garrett A. Fail
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 Telephone: (212) 310-8000
                                                 Facsimile: (212) 310-8007

                                                 Attorneys for Lehman Brothers Holdings Inc.,
                                                 and Certain of Its Affiliates




 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502   Filed 04/09/20 Entered 04/09/20 16:20:44   Main Document
                                            Pg 11 of 18



                                         EXHIBIT A
                                      CLOSING DEBTORS




 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502    Filed 04/09/20 Entered 04/09/20 16:20:44   Main Document
                                             Pg 12 of 18




                               Entity                               Case Number

  Lehman Brothers OTC Derivatives Inc.                                08-13893
  Lehman Commercial Paper Inc.                                        08-13900
  BNC Mortgage LLC                                                    09-10137




 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502   Filed 04/09/20 Entered 04/09/20 16:20:44   Main Document
                                            Pg 13 of 18



                                          EXHIBIT B
                                       CLOSING REPORT




 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502         Filed 04/09/20 Entered 04/09/20 16:20:44                     Main Document
                                                  Pg 14 of 18



                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          : Chapter 11 Case No.
                                                                :
 LEHMAN BROTHERS HOLDINGS INC. et al., :                          08 – 13555 (SCC)
                                                                :
          Debtors.                                              : (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x


                             CLOSING REPORT IN CHAPTER 11 CASES

 To the best of my knowledge and belief, the following is a breakdown in the Closing Debtors’
 cases:

 FEES AND EXPENSES (from case inception through the Effective Date of the Plan):

 $838,466,000 (approximate) FEE for ATTORNEY for DEBTORS1

 $988,769,000 (approximate) OTHER PROFESSIONAL FEES and EXPENSES for DEBTORS2

                  N/A                 TRUSTEE FEE (if applicable)

                  N/A                 FEE for ATTORNEY for TRUSTEE (if applicable)

            Each Closing Debtor has made or will make the following distributions3:




 1
   Professional fees for the Debtors’ attorneys and other professionals have been reported in the aggregate amount for
 all Debtors, including the Closing Debtors. In accordance with the Plan, the Closing Debtors have been allocated their
 share of the professional fees and expenses, which share has been paid in full.

 2
     See supra footnote 1.
 3
     There were no allowed claims against any of the Closing Debtors other than claims in the classes reflected herein.



 WEIL:\97416197\6\58399.0011
08-13555-scc               Doc 60502             Filed 04/09/20 Entered 04/09/20 16:20:44                                 Main Document
                                                           Pg 15 of 18




                                                                           TOTAL %      TOTAL INTERIM $          FINAL $               TOTAL $
 DEBTOR BY PLAN CLASS                                                    DISTRIBUTION    DISTRIBUTIONS       DISTRIBUTIONS          DISTRIBUTIONS
 LEHMAN COMMERICAL PAPER INC
     LCPI CLASS 03 - GUC CONVENIENCE                                         60%        $         394,274                       $             394,274
     LCPI CLASS 4A - GUC NOT DESGINATED ENTITIES                             78%             1,198,661,118          3,257,414            1,201,918,532
     LCPI CLASS 4B - GUC DESIGNATED ENTITIES                                 66%             3,452,636,643         10,300,658            3,462,937,301
     LCPI CLASS 05A - AFFILIATE CLAIMS OF LBHI                               82%            11,236,517,021         33,821,683           11,270,338,704
     LCPI CLASS 05B - AFFILIATE CLAIMS PARTICIPATING SUBS                    66%                 3,606,112            10,759                3,616,870
     LCPI CLASS 05C - AFFILIATE CLAIMS                                       71%             3,656,069,817         10,854,291            3,666,924,108
     TAX                                                                                           18,287                                      18,287
                                                                                        $   19,547,903,272   $     58,244,805   $       19,606,148,077


 BNC MORTGAGE LLC
     ADMIN                                                                   100%       $           3,511                       $               3,511
     ALL OTHER CLASS 03 - GUC                                                100%               3,495,429                                    3,495,429
     ALL OTHER CLASS 04B - AFFILIATE CLAIMS                                  100%               1,005,362                                    1,005,362
     TAX                                                                     100%                 153,469                                     153,469
     CLASS 6 Equity Interests                                                                                       2,015,216                2,015,216
                                                                                        $        4,657,770   $      2,015,216   $            6,672,987


 LEHMAN BROTHERS OTC DERIVATIVES INC.
     LBCS/LBCC/LOTC CLASS 03 - GUC CONVENIENCE                               34%        $         131,180                       $             131,180
     LBCS/LBCC/LOTC CLASS 04 - GUC                                           100%             313,736,716                                 313,736,716
     LBCS/LBCC/LOTC CLASS 04A - GUC                                          100%             161,149,544                                 161,149,544
     LBCS/LBCC/LOTC CLASS 05A - AFFILIATE CLAIMS OF LBHI                     100%             184,523,834                                 184,523,834
     LBCS/LBCC/LOTC CLASS 05B - AFFILIATE CLAIMS PARTICIPATING DEBTORS       100%                7,887,787                                  7,887,787
     LBCS/LBCC/LOTC CLASS 05C - AFFILIATE CLAIMS                             100%             384,394,526                                 384,394,526
     CLASS 6 Equity Interests                                                                 352,120,000            246,098              352,366,098
                                                                                        $    1,403,943,588   $       246,098    $        1,404,189,686


 Grand Total                                                                            $   20,956,504,630   $     60,506,120   $       21,017,010,750




 Dated: April 9, 2020
        New York, New York


                                                                  Lehman Brothers Holdings Inc., as Plan
                                                                  Administrators for the Closing Debtors

                                                                  By:          /s/ Kristine Dickson
                                                                               Name: Kristine Dickson
                                                                               Title: Chief Financial Officer




                                                                         2
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502   Filed 04/09/20 Entered 04/09/20 16:20:44   Main Document
                                            Pg 16 of 18



                                         EXHIBIT C
                                   PROPOSED FINAL DECREE




                                                3
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502      Filed 04/09/20 Entered 04/09/20 16:20:44                     Main Document
                                               Pg 17 of 18




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :       Chapter 11 Case No.
                                                                :
 LEHMAN BROTHERS HOLDINGS INC.,                                 :       08 - 13555 (SCC)
                                                                :
          et al., Debtors.                                      :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                     FINAL DECREE CLOSING CERTAIN OF THE DEBTORS’
                     CHAPTER 11 CASES PURSUANT TO SECTION 350(a) OF
                    THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

                     Upon the motion, dated April 9, 2020 (the “Motion”),1 of Lehman Brothers

 Holdings Inc., as Plan Administrator (the “Plan Administrator”), pursuant to section 350(a) of

 the Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 3022-1 for entry of a final decree

 closing the chapter 11 cases of the Closing Debtors listed on Exhibit 1 hereto, all as more fully

 described in the Motion; and the Court having jurisdiction to consider the Motion and the relief

 requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and Amended Standing Order of

 Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of the Motion and the

 relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

 Motion having been provided and it appearing that no other or further notice need be provided;

 and no objections having been filed; and the Court having found and determined that the relief

 sought in the Motion is in the best interests of the Debtors, their estates, their creditors, and all

 parties in interest, and that the legal and factual bases set forth in the Motion establish just cause


 1
   Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in
 the Motion.


                                                          1
 WEIL:\97416197\6\58399.0011
08-13555-scc          Doc 60502      Filed 04/09/20 Entered 04/09/20 16:20:44           Main Document
                                               Pg 18 of 18



 for the relief granted herein; and after due deliberation and sufficient cause appearing therefor, it

 is

                     ORDERED that the relief requested in the Motion is granted; and it is further

                     ORDERED that, pursuant to section 350(a) of the Bankruptcy Code, Bankruptcy

 Rule 3022 and Local Rule 3022-1, the cases listed on Exhibit 1 hereto are hereby closed effective

 as of the date hereof; provided, however, that the Court shall retain such jurisdiction as is provided

 in Article 14 of the Plan (Retention of Jurisdiction), and the entry of this Final Decree is without

 prejudice to the rights of the Closing Debtors or any party in interest to seek to reopen the Closing

 Debtors’ chapter 11 cases for cause shown; and it is further

                     ORDERED that the Closing Debtors are authorized to make a final distribution

 upon entry of this order and the Plan Administrator shall not be required recognize any claim

 transfer occurring after April 9, 2020; and it is further

                     ORDERED that the Plan Administrator is not required to publish notice of the final

 distributions for the Closing Debtors; and it is further

                     ORDERED that all U.S. Trustee fees due and owing for the Closing Debtors shall

 be paid following entry of this Final Decree; and it is further

                     ORDERED that this Court shall retain jurisdiction to hear and determine all matters

 arising from or related to the implementation or interpretation of this Final Decree.

 Dated: _____________, 2020
        New York, New York
                                                                                 _
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                      2
 WEIL:\97416197\6\58399.0011
